             Case 1:19-cv-11245-LGS Document 61 Filed 07/29/20 Page 1 of 1



                            MIRER MAZZOCCHI & JULIEN, PLLC
                                             ATTORNEYS AT LAW
                                            1 WHITEHALL STREET
                                              SIXTEENTH FLOOR
                                         NEW YORK, NEW YORK 10004

 JEANNE MIRER                             TELEPHONE:(212) 231-2235                               RIA JULIEN
 KRISTINA MAZZOCCHI                       FACSIMILE: (646) 786-3861
                                                                      The parties' joint Letter-Motion (ECF No. 60)
                                                                      is GRANTED. The parties' Settlement
                                                                      Conference is adjourned to Thursday,
                                          July 28, 2020               September 17, 2020 at 10:00 am, with
Via ECF                                                               submissions due by Friday, September 11,
Hon. Judge Sarah L. Cave
                                                                      2020. The Clerk of Court is respectfully
Southern District of New York
                                                                      directed to close ECF No. 60.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007                                                    SO-ORDERED 7/29/2020

                              Re: Liriano et. al. v. New York City Department of Education et. al.
                                  19-cv-11245 (LGS)(SLC)
                                   Joint Letter Motion to Adjourn Settlement Conference

Dear Hon. Judge Cave:

           This office represents the Plaintiffs in the above referenced matter. By this letter motion the
parties jointly request to adjourn the settlement conference presently scheduled for August 6, 2020. In
light of the issuance of a new Civil Case Management Plan by Judge Schofield, Plaintiffs would like the
opportunity to receive and review as much of Defendants’ discovery as possible prior to mediation.
           On July 27, 2020, Plaintiffs produced their discovery in full. On Friday, July 24, 2020 Plaintiffs
received a third production from Defendants and Plaintiffs anticipate continuing production from De-
fendants on a rolling basis over the next two months until the October 1, 2020 deadline. The additional
time requested shall provide both parties the requisite time to fully evaluate the claims and such time
shall increase the likelihood of resolving this matter at mediation.
            This is the parties’ first request for adjournment of the mediation. The parties are available on
September 17 at 10am and on September 29 and 30, 2020. In order to facilitate a productive mediation,
Plaintiffs intend to provide Defendants with a written settlement demand on or before August 7, 2020.

          We thank the Court for its attention to this matter.

                                                       Respectfully submitted,

                                                       ______/s/______________________
                                                       Ria Julien
RJ/pb
cc:cturpin@law.nyc.gov
